Citation Nr: 1418727	
Decision Date: 04/28/14    Archive Date: 05/06/14

DOCKET NO.  13-05 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado



THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 2001 to May 2005 and from October 2006 to July 2007.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  A Board hearing was held before the undersigned Veterans Law Judge by videoconference from the RO in January 2014.  A transcript of the hearing is of record.

The Virtual VA electronic claims file contains the July 2013 Board hearing transcript and additional VA medical records.  The RO's February 2013 statement of the case (SOC) and August 2013 supplemental SOC reflect consideration of the medical records.  The Veterans' Benefits Management System does not contain any additional, pertinent documents.

The Veteran and his representative have raised a claim for an increased evaluation for the service-connected psychiatric disability, including argument at the January 2014 Board hearing that the disability had increased in severity in the past year.  As the agency of original jurisdiction (AOJ) has not yet adjudicated this issue, the Board does not have jurisdiction over the matter, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).  


The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran and his representative have raised a claim for an increased evaluation for the service-connected psychiatric disability, as noted above.  As a decision on that claim could affect the outcome of the TDIU claim, the claims are inextricably intertwined and remand is required.  The record also shows that the Veteran intended to file for Social Security Administration (SSA) disability benefits, and any related records should be obtained.  In addition, a social and industrial survey considering the combined effects of the Veteran's service-connected disabilities should be obtained.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the appropriate VA Medical Center and obtain and associate with the paper or virtual claims file all outstanding records of treatment, including records from the Grand Junction VAMC dated from August 2013 to the present.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2. Obtain a copy of any decision to grant or deny SSA disability benefits to the Veteran and the records upon which that decision was based and associate them with the claims file.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

3.  After any additional evidence is associated with the claims file and after development and adjudication of the Veteran's claim for an increased evaluation for his psychiatric disability, obtain a social and industrial survey to ascertain if the Veteran's service-connected disabilities alone preclude him from securing and maintaining substantially gainful employment in light of his work history and level of education.  The Veteran's wife should also be interviewed, if possible.  The examiner is requested to review the claims file, including the VA examinations and electronic VA treatment records, and to comment on the Veteran's day-to-day functioning and the degree of social and industrial impairment (work or work-like functioning) he experiences as a result of his service-connected disabilities, to specifically include his service-connected psychiatric and back disabilities.

The examiner may seek development in any survey area which he or she determines is necessary to provide a complete report.  The Veteran is currently service-connected for a psychiatric disability (PTSD, generalized anxiety disorder with depression NOS, and obsessive compulsive disorder); lumbar spondylosis; left shoulder rotator cuff strain; costochondritis; left epididymitis; bilateral tinnitus; and right ear hearing loss.

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the action taken in the paragraphs above, the claim must be readjudicated, including consideration of TDIU on an extraschedular basis for any period for which the Veteran does not meet the criteria of 38 C.F.R. § 4.16(a).  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

